FILE COPY

       RE: Case No. 17-0967                 DATE: 11/29/2017
       COA #: 12-16-00205-CV               TC#: 15-02287-158
STYLE: NATIONAL LAND RECORDS LLC v. PEIRSONPATTERSON LLP

      Today the Supreme Court of Texas granted the motion for
extension of time to file petition for review under TEX. R.
APP. P. 53.7(f) in the above-referenced case. The petition
for review is due to be filed no later than January 2, 2018.




                       MS. PAM ESTES
      11/29/2017       TWELFTH COURT OF APPEALS
                       1517 W. FRONT ST., STE. 354
                       TYLER, TX 75702
                       * DELIVERED VIA E-MAIL *